Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 4 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2020 and 10/26/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. U.S. Publication 2013/0268802 (herein Ito).

Regarding claim 1, Ito discloses: A recording system, comprising: a first host device (figure 2, element 153); a first communication device connected to the first host device (figure 1, element 300, 100); a second host device (figure 1, element 200); and a second communication device connected to the second host device (figure 1, element 200, 100), wherein the second communication device is connected to a recording medium and wirelessly connected to the first communication device (figure 1, element 100, 200, 300), and when the recording medium is controlled to be writable between the second host device and the second communication device (figure 3, element S16), the first communication device is configured to transmit write protect (WP) information indicating that the recording medium is unwritable to the first host device (figure 3, element S11).

Regarding claim 2, Ito discloses: the first host device is configured to, when receiving the WP information from the first communication device, determine that the recording medium is unwritable (figure 3, element S12).

Regarding claim 3, Ito discloses: the WP information is information indicating that a File Allocation Table (FAT) in the recording medium is unwritable (paragraph 0019, 0030).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yokota; Teppei et al.	US 6907184 B1
Ito; Ryogo et al.		US 20070223879 A1
Ochi; Makoto et al.		US 20100217787 A1
MAEDA; Takuji et al.	US 20140059224 A1
NAKAMURA; et al.		US 20130290586 A1
FUJIMOTO; Akihisa et al.	US 20140059273 A1

Edanami, Hiroyuki		US 20030200384 A1
when the recording medium is controlled to be writable between the second host device and the second communication device, the first communication device is configured to transmit write protect (WP) information indicating that the recording medium is unwritable to the first host device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Daniel F. McMahon/Primary Examiner, Art Unit 2111